DETAILED ACTION

In response to the Amendment filed June 27, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 2, 4 and 6 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a bumper extending below the tape opening, the bumper comprising a recess surface located at least partially above the tape opening; a shoulder portion having an exterior surface; wherein the recess surface is setback from the exterior surface of the shoulder portion defining a gap distance; wherein the hook assembly includes a lower hook extending below the elongate blade and an upper hook extending above the elongate blade; wherein the upper hook defines a height extending above the elongate blade, wherein a ratio of the height of the upper hook to the gap distance is greater than 3 to 1 in combination with the remaining limitations of the claims.

Claims 10 and 12 - 15 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a bumper coupled to the housing, the bumper comprising: a recess surface located at least partially above the tape opening; an impact corner located below the tape opening; wherein the impact corner is located in front of the recess surface defining a gap distance measured in the horizontal direction between the impact corner and the recess surface; wherein the gap distance is between 0.5 mm to 4.2 mm in combination with the remaining limitations of the claims.

Claims 16 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising an impact protective corner extending below the tape opening; a reel rotatably mounted within the housing; a hook assembly coupled to the outer end of the elongate blade, the hook assembly comprising: an upper hook extending above the elongate blade; and a lower hook extending below the elongate blade; wherein a rear surface of the upper hook is setback from a rear surface of the lower hook defining a hook recess distance in combination with the remaining limitations of the claims.


Claim 21 is allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a bumper extending below the tape opening, the bumper comprising a recess surface located at least partially above the tape opening; a shoulder portion having an exterior surface; wherein the recess surface is setback from the exterior surface of the shoulder portion defining a gap distance; wherein the shoulder portion defines an impact resistant corner having a radius of curvature is between 0 mm and 2.5 mm in combination with the remaining limitations of the claims.

Claim 22 is allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a bumper coupled to the housing, the bumper comprising: a recess surface located at least partially above the tape opening; an impact corner located below the tape opening; wherein the impact corner is located in front of the recess surface defining a gap distance measured in the horizontal direction between the impact corner and the recess surface; a hook assembly coupled to the outer end of the elongate blade; wherein the hook assembly includes a lower hook extending below the elongate blade and an upper hook extending above the elongate blade; wherein a lowermost surface of the lower hook extends below the impact corner defining an overhang distance, wherein the overhang distance is at least 3 mm in combination with the remaining limitations of the claims.

Claim 23 is allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a bumper coupled to the housing, the bumper comprising a recess surface located at least partially above the tape opening; an impact corner located below the tape opening; wherein the impact corner is located in front of the recess surface defining a gap distance measured in the horizontal direction between the impact corner and the recess surface; -6-Atty. Dkt. No. 066749-2822wherein the impact corner has a radius of curvature between 0.1 mm and 2.0 mm in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 1, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861